DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final communication in response to communication filed 8/2/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-9,12,13,15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. 2016/0179181 in view of Kawasaki 9244515.

With respect to claim 1, figures 5 and 6 of Doyle disclose a droop reduction circuit on a die comprising:
a voltage detector circuit [610] to compare a supply voltage on a supply power rail [520] with a reference voltage, the voltage detector circuit coupled to the supply power rail that receives the supply voltage from a power supply [535];
a driver controller circuit [630] to drive power switch (PSH) bank [635] in response to detection of voltage droop; and
the PSH bank, each of which including at least one power switch having an input terminal coupled to a secondary power rail [540] that receives a secondary voltage [0037] from the power supply, a gate terminal to receive a drive signal from the driver controller, and an output terminal coupled to the supply power rail to output an output voltage that pulls the voltage droop in the supply voltage, and the secondary voltage is higher than the supply voltage.

 	Doyle et al. does not disclose the PSH banks, each of which including at least one power switch having an input terminal coupled to a secondary power rail that receives a secondary voltage from the power supply, a gate terminal to receive a drive signal from the driver controller, and an output terminal coupled to the supply power rail to output an output voltage that pulls the voltage droop in the supply voltage,
wherein the supply power rail is further coupled to a first load comprising a processing circuit, the secondary power rail is further coupled to a second load comprising a memory cell array outside the droop reduction circuit, and the secondary voltage is higher than the supply voltage.

	However, figure 4B of Kawasaki discloses a LDO which comprises and voltage detector circuit [28] a driver controller [29] and  PSH banks [21A-C], each of which including at least one power switch having an input terminal coupled to a secondary power rail [VDD] that receives a secondary voltage from the power supply, a gate terminal to receive a drive signal from the driver controller, and an output terminal coupled to the supply power rail to output an output voltage that pulls the voltage droop in the supply voltage.
	It would have been obvious to one skilled in the art at the time the invention was made to use the LDO of Kawasaki in figure 5 of Doyle et al since it was a known circuit and offers more adjustability. 
	Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham, 2 USPQ2d 1647 (1987).  Therefore, “wherein the supply power rail is further coupled to a first load comprising a processing circuit, the secondary power rail is further coupled to a second load comprising a memory cell array outside the droop reduction circuit,” does not comprise differentiating material.
	With respect to claim 3, the above combination discloses the droop reduction circuit of claim 1, wherein the secondary voltage is supplied by a low-dropout (LDO) voltage regulator on the die.
	With respect to claim 4, the above combination discloses the droop reduction circuit of claim 1, wherein the secondary voltage is less than 1 volt. 
	It would have been obvious to one skilled in the art at the time the invention was made to have a secondary voltage of less that 1 volt, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With respect to claim 5, the above combination discloses the droop reduction circuit of claim 1, wherein each PSH bank includes one or more thin-oxide metal oxide semiconductor field-effect transistor (MOSFET) switches. 
	With respect to claim 6, the above combination discloses the droop reduction circuit of claim 1, wherein each PSH bank includes one or more power switches, and at least one PSH bank includes a different number of power switches from another PSH bank.
	With respect to claim 7, the above combination discloses the droop reduction circuit of claim 1, wherein the driver controller circuit outputs drive signals to turn on or off of the PSH banks independently of one another.
	With respect to claim 8, the above combination discloses the droop reduction circuit of claim 1, wherein, in response to the voltage droop, the driver controller circuit is operative to output N drive signals in parallel to turn on N PSH banks in parallel.
	With respect to claim 9, the above combination discloses the droop reduction circuit of claim 1, wherein the driver controller circuit is operative to output N drive signals sequentially with a delay between consecutive ones of the drive signals to stagger turning off N PSH banks.
With respect to claim 12, the above combination discloses the droop reduction circuit of claim 1, wherein the driver controller circuit operates in a supply voltage domain and power switches in the PSH banks operate in a secondary voltage domain.
	With respect to claim 13, the above combination discloses a method of a droop reduction circuit on a die, comprising: 
comparing, by a voltage detector circuit, a supply voltage on a supply power rail with a reference voltage, the voltage detector circuit coupled to the supply power rail that receives the supply voltage from a power supply;
generating, by a driver controller, drive signals to turn on power switch (PSH) banks in response to detection of voltage droop; and
generating, by a plurality of power switches in the PSH banks, an output voltage that pulls up the voltage droop in the supply voltage, each power switch having an input terminal coupled to a secondary power rail that receives a secondary voltage from the power supply, a gate terminal to receive one of the drive signals from the driver controller, and an output terminal coupled to the supply power rail, 
wherein the supply power rail is further coupled to a first load comprising a processing circuit, the secondary power rail is further coupled to a second load comprising a memory cell array outside the droop reduction circuit, and the secondary voltage is higher than the supply voltage.
With respect to claim 15, the above combination discloses the method of claim 13, further comprising:  supplying the secondary voltage to the second load by a low-dropout (LDO) voltage regulator on the die.
	With respect to claim 16, the above combination discloses the method of claim 13, wherein each PSH bank includes one or more thin- oxide metal oxide semiconductor field-effect transistor (MOSFET) switches.
	With respect to claim 17, the above combination discloses the method of claim 13, further comprising:  generating the drive signals to turn on or off the PSH banks independently of one another.
	With respect to claim 18, the above combination discloses the method of claim 13, further comprising:  in response to the voltage droop, generating N drive signals in parallel to turn on N PSH banks in parallel. 
	With respect to claim 19, the above combination discloses the method of claim 13, further comprising:
generating N drive signals sequentially with a delay between consecutive ones of the drive signals to stagger turning off N PSH banks.



Allowable Subject Matter
Claim 10, 11, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842